Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Insurance, § 208*—when statement constitutes a warranty. Where the application for membership in a beneficial society contained a statement of the age of the applicant and a distinct warranty of the truth thereof, it was held that such statement constituted a warranty separate and distinct from the answers to questions on the medical examination attached to the same instrument. 2. Trial, § 65*—when evidence may be considered for all purposes. In an action upon a beneficiary certificate, where defendant resisted recovery upon the ground of a false statement as to the age of the applicant, applications by the insured for insurance in other companies may be considered upon the question of the truth of the applicant’s statement as to her age, where admitted in evidence without limitation or objection, although the parties might have intended their admission merely to show that the insured carried other insurance at the time of her application. 3. Appeal and errob, § 456*—what is effect of failure to object to'evidence. Where the successful party below failed to object to the admission of evidence or to assign cross-errors, the competency of the evidence cannot be considered in the Appellate Court so as to prevent its consideration in connection with the issues presented. 4. Insurance, § 876*—who has burden of proving falsity of warranty. In an action upon a beneficiary certificate the burden is upon the defendant to prove that the insured’s warranty as to her age in her application for insurance was false. 5. Insurance, § 904*—when verdict against weight of evidence. In an action upon a“ beneficiary certificate, a finding that the insured’s statement as to her age, warranted to be true in her application for insurance, was in fact true, was held to have been against the manifest weight of the evidence.